Citation Nr: 1503626	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-20 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972, February 2004 to January 2005, April 2007 to July 2007 and January 2009 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in part, denied service connection for the claimed disorder.

In September 2013, the appellant testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

In April 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, specifically, to obtain updated VA treatment records, afford the Veteran a new VA examination and obtain an opinion concerning the etiology of his claimed disorder.  Unfortunately, the directed development has not been completed adequately for appellate review, and the claim must again be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  As noted above, the Board previously remanded the Veteran's claim in order to afford him a VA examination and obtain an opinion regarding the etiology of his claimed bilateral knee disorder.

In the April 2014 remand directives, the Board directed the examiner to 1) address the Veteran's history of wearing approximately 40 pounds of body armor while jumping from helicopters multiple times per day, and 2) acknowledge Veteran's complaint of knee pain during his December 2009 service examination.  Given that the record remains inadequate to decide the appeal because the examiner failed to provide any discussion of these incidences, a remand is necessary.

Finally, the Board notes that the Veteran's service representative claimed that the VA examination was inadequate because the examiner was a physiatrist.  Neither the Veteran, nor his representative are medical professionals, and thus, are not competent to request that the Veteran undergo any specific examination.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who performed the August 2014 knee and lower leg Disability Benefits Questionnaire (only if feasible).  The examiner is asked to specifically address the following questions, which were noted in the April 2014 Board remand:

Identify the Veteran's current left and/or right knee disabilities.  For each disability identified, is it at least as likely as not (50 percent or greater probability) that the condition was incurred in, or is otherwise related to service.  

In addressing this question, the examiner must address the following in her report:

* Specifically acknowledge the Veteran's history of wearing approximately 40 pounds of body armor while exiting/jumping out of helicopters multiple times per day.

* Specifically acknowledge that the Veteran reported complaints of knee pain during a December 2009 examination in service.

2.  The examiner must also clarify a discrepancy in the August 2014 examination report, in which she noted that diagnostic testing showed that degenerative or traumatic arthritis was documented in the Veteran's left knee only, yet, cited x-ray findings, which showed mild degenerative changes involving only the right knee, with no significant abnormality of the left knee.  Any and all opinions must be accompanied by a complete rationale.

3.  If (and ONLY IF) the examiner who performed the July 2014 examination is unavailable or is unable to provide the requested opinion, the Veteran should be scheduled for an examination by a qualified examiner to determine the etiology of any current left and/or right knee disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements, and provide an opinion pursuant to the directives stated above.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




